                   Case 2:17-cv-01076-AJS Document 35 Filed 10/10/19 Page 1 of 1
(     )
\.._.,,                              UNITED ST ATES DISTRICT COURT
                                   WESTERN DISTRICT OF PENNSYLVANIA

           SHAWN WOLOSZYN, individually and for              )
           others similarly situated,                        )
                                                             )
                   Plaintiffs,                               )
                                                             )       NO. 2:17-CV-1076-AJS
           V.                                                )       j


                                                             )
           PATRIOT DRILLING FLUIDS,                                  JUDGE ARTHUR J. SCHWAB
                                                             )
           Q'MAX SOLUTIONS,
                                                             )
           Q'MAX AMERICA, INC.
                                                             )
                                                             )
                   Defendants.
                                                             )

                                 ORDER OF DISMISSAL WITH PREJUDICE

                  In accordance with the Joint Stipulation of Dismissal with Prejudice filed by Plaintiff

          Shawn Woloszyn and all settlement opt-in class members (collectively "Plaintiffs") and

o         Defendants Patriot Drilling Fluids, Q'Max Solutions, and Q'Max America Inc. (collectively

          "Defendants"), it is hereby ORDERED that this action be dismissed with prejudice. Each party

          shall be responsible for his, her, or its own respective costs and attorneys' fees incurred as a result

          of this action.



                                                     SO ORDERED this       IO~yof ~               r      2019.




                                                     Arthur J. Schwab
                                                     United States District Judge




0

                ----   --------      -----                       - - ------- - ----- -          -- - - - --- - - - - - - -   ----
